Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s response dated June 2, 2021.

Status of Claims
Claims 19 and 21-33 are currently pending and are the subject of this office action.
Claims 19 and 21-33 are presently under examination.

Priority
This application is a continuation of U.S. Application No. 15/980,645, filed May 15, 2018, which claims the benefit of U.S. Provisional Application No. 62/508,114, filed May 18, 2017. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 19 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogaboam et. al. (US 6,719,969) in view of Columbano et. al. (Endocrinology (2006) 147:3211-3218).

For claim 19, Hogaboam teaches that:
Acetaminophen induces liver damage and as such it is a hepatotoxic drug (see column 10, lines 4-10).
“Treatments aimed at inducing liver regeneration would likely have particular benefits in connection with acetaminophen (APAP) overdoses.  This is partly because the deleterious effects of accidental or intentional acetaminophen overdose often manifest many hours after major hepatic injury has occurred” (see column 1, lines 61-66).
“Despite ongoing research efforts, there remains in the art a need for improved methods of promoting liver regeneration and repair.  Few substances are known that exhibit the required properties and many of these, such as NAC, have limits to their effectiveness in a clinical setting.  The development of therapeutic strategies capable of treating liver damage caused by a range of hepatotoxic agents and gene therapy vectors are thus urgently needed, particularly those that promote rapid hepatocyte proliferation.  The development of new regimens for treating acetaminophen overdose outside the therapeutic window of NAC therapy would represent a particularly marked advance in this field” (see column 2, lines 47-59) 
The authors further teach that:
acetaminophen overdose” (see column 2, line 62 through column 3, line 3). 
Hogaboam does not teach the administration of the compound GC-1 (sobetirome).  However, Columbano teaches that the compound GC-1 induces cell proliferation in rat liver (see title) and more specifically it induces hepatocyte proliferation (see abstract, see also page 3213 under results, second paragraph, left column). 
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to treat a person that suffered a hepatotoxicity from any drug, including acetaminophen, comprising the administration of a drug that increases hepatocyte proliferation (and hence liver mass) as disclosed by Hogaboam, wherein the drug that increases hepatocyte proliferation is GC-1 as taught by Columbano.
The prior art does not teach that administration of GC-1 within 72 hours of the acetaminophen dose.  However, it will be obvious to administer the drug as soon as the acetaminophen overdose was detected, thus resulting in the practice of claim 19 with a reasonable expectation of success. 

prima facie obvious for a person of ordinary skill in the art toad minister GC-1 intravenously, thus resulting in the practice of claim 21 with a reasonable expectation of success.

For claims 22-23, Columbano teaches the administration of 0.5 mg/kg and 1.0 mg/kg (see page 3213 under results) which either overlaps or it is very close to the doses claimed.
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  
Al this will result in the practice of claims 22-23 with a reasonable expectation of success.

For claim 24, Columbano teaches the oral administration of GC-1 (see under results on page 3213), thus resulting in the practice of claim 24 with a reasonable expectation of success.
  
For claim 25, Hogaboam teaches that monitoring liver regeneration is routine practice when treating liver damage (see column 63, lines 57-62), thus resulting in the practice of claim 25 with a reasonable expectation of success.

For claim 26, the prior art does not explicitly teach measuring liver size, however, as mentioned above Hogaboam teaches that monitoring liver regeneration is routine practice when treating liver damage (see column 63, lines 57-62), as such it will be more than obvious to measure liver size due to liver regeneration, thus resulting in the practice of claim 26 with a reasonable expectation of success.

prima facie obvious for a person of ordinary skill in the art to obtain a lipid profile of the subject to be treated with GC-1, thus resulting in the practice of claim 27 with a reasonable expectation of success.

For claims 28-29, Columbano teaches the potential relevance of the administration of GC-1 to humans in order to promote hepatocyte proliferation (see page 3217, left column, fourth paragraph), thus resulting in the practice of claims 28-29 with a reasonable expectation of success.

For claim 30, Columbano teaches the administration of 50 micrograms or 100 micrograms (see page 3213 under results) which anticipate the instantly claimed range (10 micrograms to 100 micrograms) on a daily basis, which means at least once a day, thus resulting in the practice of claim 30 with a reasonable expectation of success.
 
For claim 31, Hogaboam teaches that monitoring liver regeneration with radiological monitoring is routine practice when treating liver damage (see column 63, lines 57-62), thus resulting in the practice of claim 31 with a reasonable expectation of success.
 
prima facie obvious for a person of ordinary skill in the art to further measure any increase in hepatocyte cell number in the subject being treated, thus resulting in the practice of claim 32 with a reasonable expectation of success.

For claim 33, Columbano teaches the administration of GC-1 for 7 days (see page 3213 under results), which anticipates the claimed range (for at most 14 days).

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
August 2, 2021.